 

Case 1:21-cr-00423-RC Document5 Filed 06/30/21 Page 1 of 1

AO 442 (Rey. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America
V. )
) Case No.
RICKY C. WILLDEN
)
4 )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) RICKY C. WILLDEN ee ’

who is accused of an offense or violation based on the following document filed with the court:

o Superseding Information © Complaint

M Indictment ) Superseding Indictment C1 Information
(Violation Notice © Order of the Court

1 Probation Violation Petition C) Supervised Release Violation Petition

This offense is briefly described as follows:

18 U.S.C. § 231(a)(3) - Civil Disorder; 18 U.S.C. §§ 111(a)(1) - Assaulting, Resisting, or Impeding
Certain Officers; 18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds;
18 U.S.C. § 1752(a)(2) - (Disorderly and Disruptive Conduct in a Restricted Building or Grounds);

18 U.S.C. § 1752(a)(4) - (Engaging in Physical Violence in a Restricted Building or Grounds;

40 U.S.C. § 5104(e)(2)(D) - (Disorderly Conduct in a Capitol Building; 40 U.S.C. § 5104(e)(2)(F) —

Act of Physical Violence in the Capitol Grounds or Buildings; 40 U.S.C. § 5104(e)(2)(G) - (Parading,

Nemonsetratina or Pieketina in a Canital Buildina) a Zia M. Faruqui
HS 2021.06.23 17:18:23
Date: June 23,2021 _ ie -04'00!.

 

Issuing officer's signature

City and state: _ Washington, D.C. Zia M. Faruqui, United States Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) 6/ C3] Qo
at (city and state) Oa Pere + cee C1 ee , and the person was arrested on (date) Cheez,
cores ara | 4

Date: 6/ Bef 224 Pe

Arresting officer's signature

Rory MeAbes , Speci) Arent FR,

Printed name and title

 

 
